Case 1:18-cv-05628-SJ-ST Document 30-4 Filed 03/26/19 Page 1 of 1 PageID #: 481



      T. Bryce Jones, Esq.
      Jones Law Firm, P.C.
      450 7th Avenue, Suite 1408
      New York, NY 10123                                                                     ,   .
      (212) 258-0685
      bryce@joneslawnyc.com

      March 26, 2019
      Senior Judge Sterling Johnson, Jr.
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

             Re: Hammock v. Moving State to State, LLC et al., 1:18-cv-05628-SJ-ST

      Dear Senior Judge Sterling Johnson, Jr.:

              Due to clerical error, the original filing of the letter motion for leave to
      conduct discovery made on March 21, 2019 lacked valid signatures on the letter.
      After contacting the CM/ECF help desk I was informed that docket entries cannot
      be edited without explicit permission from chambers. This new filing is intended
      solely to correct that clerical error and not to advance any new arguments or differ
      in any way from the motion papers filed in Docket Entry 29 other than as to the
      signature.

                                                   Respectfully,

                                                   /s/ Bryce Jones
                                                   T. Bryce Jones, Esq.
                                                   Jones Law Firm, P.C.
                                                   Attorneys for Plaintiff




                                       www.joneslawnyc.com
